Citation Nr: 1719195	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection, to include secondary to service-connected paroxysmal atrial tachycardia, for a sleep disability, to include sleep apnea.

2.  Entitlement to an increased rating in excess of 30 percent for paroxysmal atrial tachycardia.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1980 to April 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in September 2015 and was remanded for VA examinations for sleep apnea and paroxysmal atrial tachycardia.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently rated at the highest allowable rating for her paroxysmal atrial tachycardia.

2.  No other diagnostic code is appropriate, given the Veteran's diagnosis.






CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a (2016), Diagnostic Code 7010 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA's Duty to Notify

After the claim was received, the RO advised the Veteran, in a March 2010 letter, of the information and evidence necessary to substantiate the claim.  The duty to notify is satisfied.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491(2006).

VA's Duty to Assist

VA's duty to assist under the VCAA includes helping veterans obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been afforded examinations for her paroxysmal atrial tachycardia in August 2007 and in January 2016.  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Analysis

The Veteran is currently service-connected for paroxysmal atrial tachycardia evaluated as 30 percent disabling under Diagnostic Code (DC) 7010 pertaining to supraventricular arrhythmias.  Thirty percent is the maximum rating allowed under DC 7010.  DC 7010 assigns a 30 percent evaluation for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's paroxysmal atrial tachycardia.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Neither the Veteran nor her representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's January 2016 VA examination showed that the Veteran does not have a myocardial infraction, congestive heart failure, infectious heart condition, pericardial adhesions, or a heart valve condition.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.
Accordingly, because a 30 percent rating is the maximum rating assignable for the Veteran's paroxysmal atrial tachycardia, an increased schedular rating is not available.

III.  Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work and she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


ORDER

An increased rating, in excess of 30 percent, for paroxysmal atrial tachycardia, is denied.


REMAND

The Veteran contends she developed sleep apnea secondarily to her paroxysmal atrial tachycardia.  

A 2007 letter from one of the Veteran's doctors suggested a concern that the Veteran had symptoms of obstructive sleep apnea.  The Veteran was afforded a VA examination in January 2016.  The examiner opined that the Veteran did not have a current diagnosis of sleep apnea.  The examiner based the opinion on a 2008 sleep study which indicated the Veteran did not have sleep apnea.  The examiner did not explain how the age of the sleep study factored into the opinion that there is no present disability.  Because the January 2016 examiner based the opinion on a sleep study that is almost a decade old and did not offer a rationale for why that sleep study was dispositive, the Board finds that the examination is inadequate and another examination, along with a new sleep study, is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should then schedule the Veteran for a sleep study to determine the nature of the Veteran's claimed sleep disorder, to include sleep apnea.  All indicated studies, tests, and evaluations should be performed.  

3.  After the Veteran has had a sleep study performed, she should be scheduled for a VA examination to determine the nature and etiology of any sleep disorder, to include sleep apnea.  The examiner is requested to review all pertinent records associated with the file.  

Specifically, after reviewing the entire record, the examiner should opine regarding the following questions:

(a) Does the Veteran have a diagnosis of any sleep disorder, to include sleep apnea? 

(b) If yes, based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was incurred during active duty service.  

(c) If yes, based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was proximately the result of the Veteran's service-connected paroxysmal atrial tachycardia. 

(d) If yes, based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was aggravated by the Veteran's service-connected paroxysmal atrial tachycardia.

The examiner should provide a complete rationale for any opinion provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


